        Case 6:19-cv-00521-ADA-JCM Document 1 Filed 09/04/19 Page 1 of 8



                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

JASON TURNER,                                  §
Plaintiff                                      §
                                               §
vs.                                            §
                                               §      Case No. 6:19-cv-521
                                               §
PROCESSING TECHNOLOGIES                        §
INTERNATIONAL, LLC                             §
AND JOHN DOES 1-25,                            §
Defendants                                     §

                                 PLAINTIFF’S ORIGINAL COMPLAINT

        COMES NOW, JASON TURNER, Plaintiff, brings this lawsuit complaining of Processing

Technologies International, LLC (hereinafter “PTI”), and John Does 1-25; Defendants, and for

cause of action would respectfully show the Court the following:

        1.       This is an action for damages in excess of the sum of seventy-five thousand dollars

($75,000.00), exclusive of interests and costs.

        2.       Jurisdiction in this matter is based upon 28 U.S.C.A. § 1332, diversity of

citizenship.

        3.       At all times material hereto, PLAINTIFF was and is a resident of Bell County,

Texas and is domiciled in this county and state.

        4.       Defendant, Processing Technologies International, LLC, (PTI), is a corporation

organized and existing under the laws of the State of Delaware, with its principal place of business

at 2655 White Oak Circle, Aurora, Illinois 60502. PTI’s registered agent for service of process is

Kenneth W. Clingen, 2300 Cabot Drive, Suite 500, Lisle, Illinois 60532. PTI sells or has sold

products to Texas businesses.




Plaintiff’s Original Complaint                                                                    1
        Case 6:19-cv-00521-ADA-JCM Document 1 Filed 09/04/19 Page 2 of 8



        5.       Defendants, John Does 1-25 are hereto as of yet unascertained persons or entities

which were involved in the design, manufacture, sale, distribution and installation of the product

which injured the plaintiff.

        6.       Venue is proper in this Court because the activities giving rise to this cause of action

occurred via the sale and installation of the product(s) into the Western District of Texas, resulting

in damages to the PLAINTIFF and personal injuries in the Western District of Texas.

        7.       Venue is proper in this Court because the tortious wrongs, and the product liability

fault of the defendants, individually, or alternatively collectively, caused the injuries in this

Judicial District of Texas.

                                                FACTS

        8.       On or about March 6, 2018, PLAINTIFF was an employee of Pactiv Corporation

(hereinafter “Pactiv”) working at his employer’s premises in Temple, Texas when injured at or

around 10:00 p.m.

        9.       JASON TURNER was replacing plastic stock by which the Defendants’ product

turns unformed plastic into food grade containers, when an unguarded and unreasonably dangerous

piece of the machine caught JASON TURNER’S hand, ripping his muscles and tendons and

degloving him, resulting in JASON TURNER’S hand having to be amputated above the wrist.

        10.      PLAINTIFF’S injury was caused by the involved machinery, a Revolution brand

roll-stand extrusion machine, model number R481520, serial number 4958 (hereinafter referred to

as the “extrusion machine”), which was manufactured and sold by Defendants’ predecessors in

liability Processing Technologies, LLC, to Pactiv, before 15 years from the initial filing of the

plaintiff’s cause of action.




Plaintiff’s Original Complaint                                                                         2
        Case 6:19-cv-00521-ADA-JCM Document 1 Filed 09/04/19 Page 3 of 8



        11.      Despite knowing that when machines are not guarded that injuries to workers will

occur, Defendants used defective designs which made the “as-installed” extrusion machine

unreasonably dangerous and defective, it was without proper guards, lockouts, or sensors. Further,

defendants failed to warn Plaintiff of the hazard, and they failed to protect Plaintiff from harm it

knew or should have known would occur when replacing plastic stock.

        12.      Defendants, as product manufacturers, and/or sellers, and/or distributers, are

presumed to know of the defects in the design, and in the lack of proper warnings, and in failing

to guard, as set-forth above at paragraph “11,” stated above. The design and warning/labeling

defects rendered the product in violation of the Restatement of Torts 2nd and 3rd, including Section

402A.

                                           NEGLIGENCE

        13.      In addition, PLAINTIFF would show the Court that the occurrence made the basis

of this suit and the resulting injuries and damages set out below were a direct and proximate result

of the negligence and fault of Defendants in one or more of the following respects, or by

combination thereof:

              a. DEFENDANTS, each individually is sued for failing to design the EXTRUSION

                 MACHINE, or their respective parts of it, to include a guard or shield on its feeding

                 mechanisms, or moving parts, [Also known as “pinch points”], as would have been

                 done by a reasonable and prudent manufacturer under the same or similar

                 circumstances.

              b. Each of the DEFENDANTS failed to install onto the EXTRUSION MACHINE, or

                 their respective parts, to include a guard or shield on the moving pinch point part




Plaintiff’s Original Complaint                                                                      3
        Case 6:19-cv-00521-ADA-JCM Document 1 Filed 09/04/19 Page 4 of 8



                 that caught JASON TURNER’S hand, as would have been done by a reasonable

                 and prudent manufacturer under the same or similar circumstances.

              c. Each of the DEFENDANTS failed to install onto the EXTRUSION MACHINE, or

                 their respective parts, to include a failsafe guarding, and/or gating system, and/or

                 “lockout-tagout” system, which would make the machine inoperative, and unable

                 to be started, when refeeding plastic stock, or otherwise working with, or on, or in

                 the vicinity of, the machine’s otherwise unguarded and dangerous parts and

                 components, as would have been done by a reasonable and prudent manufacturer

                 under the same or similar circumstances.

              d. Each failed to warn of dangerous conditions on the machinery, including dangerous

                 “pinch points,” which they knew or should have known existed.

              e. Each failed to test the involved machinery to discover the defects in the design and

                 lack of warnings and proper labels warning of the dangerous condition of the

                 machine.

                                      PRODUCT LIABILITY

        14.      Defendants had a duty to provide and install a reasonably safe and hazard-free

machine to JASON TURNER. Defendants violated numerous duties by:

              a. Failing to provide a reasonably safe and hazard-free product for its users, without

                 unreasonably dangerous propensities and hidden defects;

              b. Failing to properly warn the buyer and user of unsafe and potentially hazardous

                 conditions, specifically, of the lack of guarding on its feeder rollers, and emergency

                 shut off button;




Plaintiff’s Original Complaint                                                                       4
        Case 6:19-cv-00521-ADA-JCM Document 1 Filed 09/04/19 Page 5 of 8



             c. Failing to take affirmative steps to test and discover unsafe and potentially

                 hazardous conditions;

             d. Failing to inspect and test the unit to insure no unreasonably dangerous conditions

                 existed on the machine;

             e. Failing to guard against pinch points and nip points, and machine-grabbing points.

             f. Failing to adequately instruct and label the machine with warning labels or

                 placards;

             g. Knowing that the condition of the “Extrusion Machine” posed an unreasonable risk

                 of harm and then failing to eliminate or reduce the risk; and, therefore, violating

                 Texas Liability Laws as stated in Texas Business and Commerce Code § 2.315 and

                 the Restatement Second of Torts, Section 402A, and the Restatement Third of

                 Torts.

             h. Defendants’ negligence, or alternatively their fault in making a defectively

                 designed product, or alternatively due to the machinery’s marketing deficiencies in

                 failing to warn, separately, or alternatively, were the proximate cause of Plaintiff’s

                 injuries and damages.      In addition, Defendants had actual or constructive

                 knowledge of conditions in its machine that posed an unreasonable risk of harm to

                 users such as Plaintiff, and the machine violated the standard of care explained and

                 required by Federal OSHA regulations.

             i. There was a safer alternative design which would have implemented appropriate

                 guarding and warnings which in turn would have prevented the PLAINTIFF’S

                 injury and these design improvements and proper warnings were technically and

                 economically feasible.




Plaintiff’s Original Complaint                                                                       5
        Case 6:19-cv-00521-ADA-JCM Document 1 Filed 09/04/19 Page 6 of 8



                                             BREACH OF WARRANTY

        15.      Because Plaintiff was a user of the Extrusion Machine, Defendants owed him a

duty to:

              a. exercise ordinary care to sell a machine that was fit for the purposes of industrial

                 use, without the risk of harm of being injured in the course of his work duties, which

                 made it unreasonably dangerous and unsafe, in violation of the Restatement of Torts

                 2nd, the Texas Business, and Commerce Code part 2.315, and also constituted a

                 failure to exercise ordinary care in the design, manufacturing, and marketing of said

                 machine;

              b. exercise proper inspection and testing of the Extrusion Machine to insure that it

                 would be sold in a properly assembled and safe condition;

              c. fulfill the implied and/or specific warranty of fitness for a particular purpose (Texas

                 Business and Commerce Code part 2.315) as a safe industrial machine, and under

                 the Texas Business and Commerce code, part 2.314, that it meet the Implied

                 Warranty that it is merchantable and fit for industrial purposes without the risk of

                 injuring while being swabbed without any warning, and with the potential to cause

                 injuries to the operator, in this case injury to JASON TURNER;

              c. manufacture an Extrusion Machine that is reasonably fit for the purposes for which

                 they were intended without unreasonable risks of harm, and DEFENDANTS are

                 liable for violating the above duties and laws.

              d. Because the Extrusion Machine made by DEFENDANTS was                       defectively

                 designed and contained marketing defects, it was unreasonably dangerous and

                 caused the incident and injuries to plaintiff's arm and body.




Plaintiff’s Original Complaint                                                                        6
        Case 6:19-cv-00521-ADA-JCM Document 1 Filed 09/04/19 Page 7 of 8



                                             DAMAGES

        16.      Plaintiff respectfully requests the following damages to be considered separately

and individually for the purpose of determining the sum of money that will fairly and reasonably

compensate Plaintiff:

              a. The amount of reasonable medical expenses which was paid by (Workers’

                 Compensation/Insurance) and paid on behalf of Plaintiff. Such medical treatment

                 was necessarily incurred in the treatment of Plaintiff’s injuries in the past and are

                 owed. Plaintiff seeks recovery of costs for future medical and physician treatment,

                 drugs, and expenses for therapy, and treatment and repair of disfigurement that will

                 be reasonably incurred in the future;

              b. The loss of earnings and earning capacity and benefits in the past and future;

              c. The physical incapacity and functional impairment suffered by the Plaintiff and the

                 resulting inability to do those tasks and services the Plaintiff ordinarily would have

                 been able to perform for the past and future;

              d. The mental anguish Plaintiff has suffered in the past and will continue to suffer in

                 the future;

              e. The physical pain and suffering Plaintiff has suffered in the past and will continue

                 to suffer in the future;

              f. The extreme disfigurement which Plaintiff has suffered from the date of the

                 occurrence in question in the past, and she will continue to suffer in the future.

                                        PUNITIVE DAMAGE

        17.      The Defendants’ conduct, when viewed from the standpoint of the actor at the time

of the occurrence, involved an extreme degree of risk, considering the probability and magnitude




Plaintiff’s Original Complaint                                                                        7
        Case 6:19-cv-00521-ADA-JCM Document 1 Filed 09/04/19 Page 8 of 8



of the potential harm to others. Furthermore, Defendants’ conduct illustrates an attitude not only

of conscious indifference for the safety of others, but shows Defendants’ actual and subjective

awareness of the dangers of such conduct.

        18.      Nevertheless, these Defendants proceeded with a conscious indifference to the

rights, safety or welfare of others. Therefore, Defendants are liable for punitive damages as those

terms are understood in law.

                                            PRAYER

        19.      WHEREFORE, PLAINTIFF, JASON TURNER, respectfully pray that the

DEFENDANTS, be cited to appear and answer herein, and that upon a final hearing of the cause,

judgment be entered for the PLAINTIFF against DEFENDANTS for damages in an amount within

the jurisdictional limits of the Court; costs of court, pre-judgment and post-judgment interest as

allowed by law; together with pre-judgment interest and such other and further relief to which the

PLAINTIFFS may be entitled at law or in equity, AND TRIAL BY JURY.

                                                     Respectfully submitted,

                                                     /s/ S. Reed Morgan
                                                     ATTORNEY
                                                     THE CARLSON LAW FIRM
                                                     Texas State Bar No: 14452300
                                                     100 E. Central Texas Expy
                                                     Killeen, TX 76541
                                                     Telephone: (800) 359-5690
                                                     Facsimile: (254) 526-8204
                                                     E-Mail: rmorgan@carlsonattorneys.com




Plaintiff’s Original Complaint                                                                    8
